          Case 3:18-cv-03018-JCS Document 133 Filed 06/08/20 Page 1 of 3



 1   Michael J. Levy (SBN 154290)
     J. Scott Mcnamara (SBN 133096)
 2   Nicholas G. Campins (SBN 238022)
 3   CALIFORNIA DEPT. OF INSURANCE
     1901 Harrison Street
 4   Oakland, CA 94612
     Telephone: 415.538.4149
 5   Nicholas.Campins@insurance.ca.gov
 6   Attorneys for the State of California, by and
     through California Insurance Commissioner,
 7   Ricardo Lara
 8

 9

10

11
                                 UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
13
   UNITED STATES OF AMERICA; STATES OF
14 CALIFORNIA, COLORADO, CONNECTICUT,                  Case No.: 3:18-cv-03018-JCS
   DELAWARE, FLORIDA, GEORGIA, HAWAII,
15 ILLINOIS, INDIANA, IOWA, LOUISIANA,                 STATEMENT OF INTEREST ON
   MICHIGAN, MINNESOTA, MONTANA,                       BEHALF OF THE STATE OF
16 NEVADA, NEW JERSEY, NEW MEXICO, NEW                 CALIFORNIA, BY AND
   YORK, NORTH CAROLINA, OKLAHOMA,                     THROUGH THE CALIFORNIA
17 RHODE ISLAND, TENNESSEE, TEXAS,                     INSURANCE COMMISSIONER
   VERMONT, AND WASHINGTON; THE
18 COMMONWEALTHS OF MASSACHUSETTS                      Chief Magistrate Judge Joseph C. Spero
   AND VIRGINIA; AND THE DISTRICT OF
19 COLUMBIA,                                          Courtroom G
                                                      450 Golden Gate Avenue
20 ex rel. ZACHARY SILBERSHER,                        San Francisco, CA 94102
21                      Plaintiffs,
               v.
22
   ALLERGAN PLC, ALLERGAN, INC.,
23 ALLERGAN USA, INC., ALLERGAN SALES,
   LLC, FOREST LABORATORIES HOLDINGS,
24 LTD., ADAMAS PHARMA, AND ADAMAS
   PHARMACEUTICALS, INC.,
25
                  Defendants.
26

27

28

     STATEMENT OF INTEREST ON BEHALF OF THE STATE OF CALIFORNIA,    3:18-CV-03018-JCS
     BY AND THROUGH THE CALIFORNIA INSURANCE COMMISSIONER
           Case 3:18-cv-03018-JCS Document 133 Filed 06/08/20 Page 2 of 3



 1          The State of California, by and through the California Insurance Commissioner, files this

 2 Statement of Interest in support of the relator, Zachary Silbersher.

 3          The Department of Insurance, through the Insurance Commissioner, has responsibility for

 4 enforcing the California Insurance Frauds Prevention Act, Cal. Ins. Code §§ 1871-1879.8 (the

 5 “CIFPA”), which is directed to preventing fraud on private insurers. The Department has a significant

 6 interest in stopping fraudulent practices that raise the price of prescription drugs. The Department is

 7 also concerned about the impact high drug prices have on health insurance premiums. 1 There is

 8 growing evidence that a significant driver of high drug prices is the abuse of invalid patents to

 9 exclude generic competition. Such improper “evergreening” practices raise the price of medicine to

10 monopolistic levels for many years while patent validity is litigated.

11          Additionally, some provisions in the CIFPA, particularly with respect the statute’s qui tam

12 provisions, are similar to the federal False Claims Act. The Department therefore has an interest in

13 ensuring that case law develops consistent with upholding the purpose underlying these statutes,

14 because the courts will often look to federal decisions for guidance in interpreting the CIFPA. See,

15 e.g., City of Hawthorne ex rel. Wohlner v. H&C Disposal Co., 109 Cal. App. 4th 1668, 1682, 1 Cal.

16 Rptr. 3d 312, 321 (2003), as modified on denial of reh'g (July 29, 2003).

17          The theory of liability underlying this case—along with two other unsealed cases brought by

18 the relator 2—is that when brand pharmaceutical companies fraudulently obtain patents and use them

19 to exclude generic competitors and charge monopoly prices, then all subsequent claims for payment

20 incorporating the inflated prices are false claims. Relator’s suits, if successful, may set an important

21 precedent that would discourage drug companies from taking advantage of the ex parte nature of

22 patent proceedings by withholding or misrepresenting material information relating to patentability—

23 and thereby significantly reduce the amount governments and insurers pay for important medicines.

24
     1
25   See Impact on Prescription Drug Costs on Health Insurance Premiums (California Department of
   Insurance: Dec. 31, 2018) (http://www.insurance.ca.gov/01-consumers/110-health/60-
26 resources/upload/CDI-Prescription-Drug-Premium-Impact-Report-Dec-31-2018.pdf) Indeed, by some
   estimates nearly 25% of health care premiums are used for prescription drugs. See
27 https://www.ahip.org/wp-content/uploads/2017/03/HealthCareDollar_FINAL.pdf.
   2
     See Silbersher v. Janssen Biotech, Inc., No. 2:19-cv-12107 (KM-HBC) (D.N.J.); and Silbersher v.
28 Valeant Pharms. Int’l Inc., No. 3:18-cv-1496-JD (N.D. Cal.).

     STATEMENT OF INTEREST ON BEHALF OF THE STATE OF CALIFORNIA,               3:18-CV-03018-JCS
     BY AND THROUGH THE CALIFORNIA INSURANCE COMMISSIONER
           Case 3:18-cv-03018-JCS Document 133 Filed 06/08/20 Page 3 of 3



 1          We understand the court in United States ex rel. Silbersher v. Valeant Pharm. Int’l, Inc., No.

 2 3:18-cv-01496-JD (N.D. Cal. May 11, 2020), Dkt. No. 109 (“Order”), dismissed the relator’s

 3 complaint on public disclosure grounds. We also understand that, relying on the Order, defendants in

 4 this case have sought to argue government authorities were placed “on notice” of the alleged fraud

 5 because of information pieced together from various patent filings with the U.S.P.T.O. We

 6 respectfully disagree with the reasoning in the Order and with the notion that government agencies

 7 are placed on notice of fraud based on patent filings.

 8          Mr. Silbersher’s suits are neither “parasitic” nor “opportunistic.” We are not aware of any

 9 government agency that regularly monitors patent filings 3 to determine whether there has been a

10 material omission or misrepresentation in applications for pharmaceutical patents, particularly given

11 the specialized expertise and amount of resources that would be required to do so. We therefore

12 welcome the efforts of relators like Mr. Silbersher to help identify instances where drug patents are

13 not just invalid, but fraudulent—particularly in a case like this, where there was apparently no pre-

14 existing government investigation concerning the alleged fraud. Such efforts, if successful, may help

15 lower the price of medicine and the cost of health insurance, which is consistent with our mission.

16 Dated: June 8, 2020                                      Respectfully submitted,
17                                                          CALIFORNIA DEPARTMENT OF
                                                            INSURANCE
18
                                                  By:       /s/ Nicholas G. Campins
19                                                          Nicholas G. Campins (SBN 238022)
                                                            Senior False Claims Trial Attorney
20                                                          CALIFORNIA DEPT. OF INSURANCE
                                                            1901 Harrison Street
21                                                          Oakland, CA 94612
                                                            Telephone: 415.538.4149
22                                                          Nicholas.Campins@insurance.ca.gov
23                                                          Attorneys for the State of California, by and
                                                            through California Insurance Commissioner,
24                                                          Ricardo Lara
25

26

27   3
    While there are differences in the definition of “public disclosure” between the federal False Claims
   Act and the CIFPA, we do not believe patent filings should qualify as an enumerated public forum for
28 public disclosure purposes.

     STATEMENT OF INTEREST ON BEHALF OF THE STATE OF CALIFORNIA,                3:18-CV-03018-JCS
     BY AND THROUGH THE CALIFORNIA INSURANCE COMMISSIONER
